Citation Nr: 0431007	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic dementia with depressive disorder, 
currently rated as 50 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for ligament injury, left knee, postoperative, currently 
rated as 10 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for residuals of a closed head injury, currently rated as 10 
percent disabling.

4.  Entitlement to assignment of a higher disability rating 
for left femur fracture, currently rated as 10 percent 
disabling.

5.  Entitlement to assignment of a higher disability rating 
for fracture of the left inferior ramus of the pelvis, 
currently rated as noncompensable.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from January 
1996 to November 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1998, a statement of the case was issued in January 1999 and 
a substantive appeal was received in February 1999.

The Board notes that the veteran requested in writing a Board 
hearing in February 1999 and then, by way of correspondence 
dated in April 1999, changed his request to a personal 
hearing at the RO.  Finally, by way of correspondence dated 
in June 1999, the veteran's representative requested that a 
VA examination be scheduled in lieu of his scheduled hearing.  
Thus, the Board considers the veteran's request for a hearing 
to be withdrawn.

The increased rating issues involving post-traumatic dementia 
with depressive disorder, left knee disability, residuals of 
a left femur fracture, and residuals of a fracture of the 
left ramus of the pelvis are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The subjective complaints associated with the veteran's 
service-connected  residuals of a closed head injury are 
rated as 10 percent disabling. 


CONCLUSION OF LAW

The criteria for entitlement to a separate disability rating 
in excess of 10 percent for residuals of a closed head injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Codes 8045, 9304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for Residuals of Closed Head Injury

The veteran's residuals of a closed head injury are currently 
rated as 10 percent disabling under Diagnostic Code 8045, 
which states that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 and that the 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R.  §4.124(a), Diagnostic Code 8045.  

The RO has also assigned a separate rating for post traumatic 
dementia with depressive disorder, and assigned a 50 percent 
rating under Diagnostic Code 9304.  This separate rating 
appears to contemplate mental impairment associated with the 
head injury.  Under the Board's reading of the diagnostic 
criteria, a rating in excess of 10 percent for the subjective 
complaints associated with the head injury is precluded by 
the express language of Diagnostic Code 8045.  

In view of what appears to be a regulatory prohibition on 
assigning a rating in excess of 10 percent for subjective 
symptoms under Code 8045, the Board finds that it need not 
consider whether the provisions of The Veterans Claims 
Assistance Act of 2000 and implementing regulation have been 
met.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
also 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000).  As the law is 
dispositive as to this particular issue, VCAA is not 
applicable.  


ORDER

Entitlement to a separate disability rating in excess of 10 
percent for service-connected residuals of a closed head 
injury under Diagnostic Code 8045 is not warranted.  To this 
extent, the appeal is denied.


REMAND

A review of psychiatric examination reports reveals a 
somewhat contradictory picture of the degree of mental 
impairment associated with the head injury.  Certain 
examination reports describe the impairment as severe, others 
as moderate, and still others as mild.  The veteran's 
representative has stressed the need to consider the degree 
of impairment during the period of the appeal, and the Board 
notes that the appeal as to this issue effectively follows 
the grant of service connection.  Therefore, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
In view of the particular nature of the disability and the 
somewhat conflicting examination findings, the Board believes 
that additional examination is necessary to allow for 
informed appellate review. 

With regard to the left knee issue, the Board initially notes 
that the examiner from the July 2003 VA examination diagnosed 
with veteran with traumatic arthritis of the left knee.  As 
noted by the veteran's representative in correspondence dated 
in August 2004, the VA General Counsel has stated that 
separate evaluations for instability of the knee and 
arthritis of the knee can be given when there is x-ray 
evidence of arthritis.  See generally VAOPGCPREC 23-97.  
Appropriate medical clarification as to the propriety of 
separate ratings for the left knee would also be helpful.   

Finally, the Board also notes that the veteran's 
representative, by way of correspondence dated in August 
2004, requests that the veteran's disabilities of the hip and 
left femur be rated under the provisions of 38 C.F.R. § 4.28 
for "prestabilization ratings" in light of the February 
1998 "joints" VA examination report which notes healing 
fractures of the left femur and the hip/pelvis.  It does not 
appear that the RO has considered this question as a 
preliminary matter.

The Board also takes this opportunity to advise the veteran 
that he should submit any pertinent evidence in his 
possession. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of the service-
connected post-traumatic dementia with 
depressive disorder.  It is imperative 
that the veteran's claims file be made 
available to the examiner.  The examiner 
should clearly report all examination 
findings to allow for evaluation under 
VA's General Rating Formula for Mental 
Disorders.  The examiner should also 
offer an opinion as to the degree of 
occupational impairment resulting from 
the dementia with depressive disorder.    

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of the service-
connected left knee disability.  It is 
imperative that the veteran's claims file 
be made available to the examiner.  If 
medically feasible, x-ray studies should 
be conducted.  Clinical findings, 
including range of motion, should be 
reported.  If possible, the examiner 
should report the point (in degrees) at 
which pain is elicited during range of 
motion testing.  If possible, the 
examiner should also report whether there 
is any additional functional loss due to 
fatigue, weakness or incoordination, 
including during flare-ups.  Any 
recurrent subluxation or lateral 
instability should also be reported along 
with an assessment as to whether it is 
slight, moderate, or severe.  

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if higher 
disability ratings are warranted for the 
issues on appeal.  The possibility of 
staged ratings for the disabilities 
should be considered pursuant to 
Fenderson v. West, 12 Vet.App. 119 
(1999).  The possibility of separate 
ratings for the left knee disability 
should be considered pursuant to 
VAOPGCPREC 23-97.  With particular 
attention to the February 1998 VA 
"joints" examination report, the RO 
should determine if "prestabilization 
ratings" are warranted for the veteran's 
left femur and hip disabilities under the 
provisions of 38 C.F.R. § 4.28.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



